HALLEY, J.
(dissenting). I am unable to concur in the findings and conclusions of the majority opinion.
The basic facts are that S. D. Weldon and wife owned 100 acres of land in Garvin county. In 1925 they executed a note to Clement Mortgage Company for $1,400, and a mortgage on their land to secure the note.
In 1927 the Weldons executed a warranty deed conveying an undivided one-half interest in the minerals in the above land to Robert C. Sharp, who conveyed various interests to the other plaintiffs in this action. This mineral conveyance was subject to the mortgage lien.
The Weldons were unable to meet the payments under the mortgage and sought the protection of the Frazier Lempke Act after foreclosure action was filed. C. Rollins Brown became the owner of the note and mortgage, and for a consideration of $500 and an agreement that no deficiency judgment would be sought against the Weldons, he took a deed from the Weldons conveying the land, with the name of the grantee left blank. This transaction was made on August 11, 1938.
On the same date Mr. Brown assigned the note and mortgage to J. W. Dougherty and delivered to him the Weldons’ deed. On August 31, 1938, J. W. Dougherty instituted a foreclosure action on the note and mortgage. He made the plaintiffs in the present action parties defendant, and also made Bruce Whitaker a party defendant, alleging that he owned some inferior interest in the land. On November 18, 1938, Bruce Whitaker filed a disclaimer and alleged that he had secured a deed from the Weldons but had made a deed to J. W. Dougherty on November 17, 1938. The plaintiffs in the present action had already filed disclaimers.
On November 18, 1938, J. W. Dough-erty filed a supplemental petition alleging the filing of the disclaimers and the conveyance to Whitaker and from Whitaker to him, and praying for judgment quieting title in himself, and completely abandoning the foreclosure action. No notice of filing the supplemental petition was given. Judgment was entered November 18, 1938, quieting title in J. W. Dougherty and barring all defendants. After judgment was entered, the deeds from the Weldons to Bruce Whitaker and from Whitaker to J. W. Dougherty were filed for record. The foreclosure action was case No. 12702, and will be referred to as “foreclosure action.” J. W. Dougherty alleged in his petition in that action that the Weldons were the owners of the *114land; were indebted on their note in a sum in excess oí $1,500; that he owned the note and mortgage; that the mineral interest of present plaintiffs was subject to his mortgage; and that Bruce Whitaker owned some inferior interest in the land. He prayed for a decree of foreclosure, and sale of the land in satisfaction of his obligation. No mention was made of the fact that the Weldons already had executed and delivered a deed conveying their interest in the land, or that the grantee in that deed had no interest in the land but had agreed to have his name inserted as grantee as an accommodation to his associate, J. W. Dougherty. It was admitted that J. W. Dougherty or his attorney had possession of the deed from the Weldons at all times after August 11, 1938, when Mr. Brown delivered the deed along with the note and mortgage. The name of Whitaker as a defendant must have been inserted in the deed prior to the filing of the foreclosure action, for Whitaker is not shown to have had any semblance of right or claim except through the Weldon deed.
It should be kept in mind that at the time the plaintiffs in the present action filed disclaimers in the foreclosure action, they had before them the erroneous allegations in the foreclosure action. There was no mention of the fact that the Weldons had conveyed all of their interest in satisfaction of the mortgage indebtedness and an agreement that no deficiency judgment be taken against them. There was no mention of the fact that Whitaker was to convey to Dougherty or that Whitaker in fact never had any interest in the land, but was acting solely for the accommodation of Dougherty. If the Wel-dons had conveyed their interest in satisfaction of the mortgage indebtedness, then the mineral conveyances to the present plaintiffs would be free from the mortgage.
Confronted with the allegations of plaintiffs petition, it was clear to the holders of one-half the minerals that a foreclosure decree would eliminate their interests. Under the erroneous belief that the facts stated in the petition were true, they executed disclaimers. The attorney for J. W. Dougherty testified that about two weeks before taking judgment he notified them that he “could get” a deed from the Weldons and inquired if they wanted to file any further pleadings, and was advised that they did not. It is not explained why he did not disclose that he had been in possession of a deed from the Weldons since before he filed the action to foreclose. He later testified that he filled in the name of Bruce Whitaker in the Weldon deed after he filed his “supplemental petition.” It is difficult to understand why Bruce Whitaker was made a party defendant on Auugst 31, 1938, if he was a complete stranger to the title, or if it had not been determined prior to filing the action that he was to be made grantee in the Weldon deed. In the foreclosure action the plaintiff prayed for a money judgment against the Weldons, but in his supplemental petition he stated that he did not desire such judgment. He must have known that the latter position was in keeping with the agreement between Brown and Weldon that Weldon’s deed was in satisfaction of the mortgage indebtedness. This is the deed that on August 11, 1938, was regarded as having no value, but after obtaining disclaimers from the plaintiffs was relied upon as a valid conveyance of all the surface rights and one-half of the minerals.
To me the foregoing facts are sufficient to render the judgment in case No. 12702 void. The allegations in the foreclosure petition were false and known to be false. They were made obviously for the purpose of inducing the defendants in the foreclosure action to disclaim. They were relied upon by the holders of outstanding mineral interests, and they acted thereon to their detriment. To me the evidence is clear, cogent, and convincing.
I cannot agree with the majority opinion in its finding that the Weldon *115deed was accepted by J. W. Dougherty as additional security for the mortgage indebtedness. Mr. Dougherty knew when he took the Weldon deed that it had been executed in satisfaction of the mortgage debt. Yet the deed was never mentioned until shortly before the judgment was taken, and then only as a possibility. I think it was concealed purely for the purpose of inducing the filing of disclaimers. The deed had been in Mr. Dougherty’s possession at all times. At first it was a worthless instrument, but it was promptly rejuvenated by the disclaimers.
The fact that the name of Bruce Whitaker was inserted in the deed, when it was admitted that he never had any interest in the property, is explained by the following question and answer of the attorney for Mr. Dough-erty:
“Q. Why did you want to take the deed in the name of Whitaker, rather than in Mr. Dougherty’s name? A. I don’t know, he had the mortgage I thought, it would not look so good.”
The same attorney admitted that he knew of the Weldon deed prior to filing the foreclosure suit, but stated: “I did not think it was worth fooling with, it was not worth anything.” After the disclaimers were filed, the same deed became sufficient to convey all of the surface rights and one-half of the mineral interests.
I cannot agree that the plaintiff had a right to file a supplemental petition completely changing his cause of action and immediately take judgment without any notice as provided by section 321, 12 O.S. 1941, which expressly provides that notice shall be given. The fact that failure to give notice may not have adversely affected the complaining parties constitutes no ground for failure to comply with the statutory requirement. I agree with the rule as announced in Brunson v. Lightfoot, 87 Okla. 202, 209 P. 922, but the disclaimers in the case under consideration were obtained under a false and erroneous belief of fact, and the rule there announced is not applicable to the facts before us. When a party disclaims any interest in the subject matter of an action, he is not in position to complain of whatever judgment is rendered, but where he disclaims because certain material facts have been concealed from him, the rule announced is not applicable. A disclaimer filed under a mistake of material fácts does not estop one from withdrawing his disclaimer.
The deeds from the Weldons to Bruce' Whitaker and from him to J. W. Dough-erty were never disclosed to these plaintiffs. They were simply adyised that J. W. Dougherty could acquire the Wel-dons’ interest. This information was not disclosed until about two weeks prior to November 18, 1938. This information was obviously withheld for the sole purpose of inducing plaintiffs in the present action to disclaim. Both Weldon and Brown testified that the Weldon deed was in satisfaction of the mortgage indebtedness. Weldon said he was given a release, but had lost it. Brown testified he had a release for Weldon but did not sign it, but admitted the agreement to release.
The foregoing actions of the plaintiff in case No. 12702, Dougherty v. Weldon, in concealing material facts from plaintiffs in the present action, and in changing his cause of action without notice, are amply sufficient, in my opinion, to render the judgment in that case void. For the foregoing reasons, I respectfully dissent.